Citation Nr: 0635769	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Sioux Falls, South Dakota.



FINDING OF FACT

The veteran's bilateral hearing loss is productive of no 
worse than Level I hearing acuity in the right ear and Level 
II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
the veteran's service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran was not explicitly provided proper notice in 
accordance with the VCAA.  Nonetheless, as discussed below, 
the Board concludes that such error is nonprejudicial to the 
veteran, and that no delay in appellate review is necessary.

An April 2003 letter fully advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Such 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.

The veteran was not, however, provided notice regarding what 
information and evidence is necessary to warrant entitlement 
to an increased rating for bilateral hearing loss.  
Specifically, the veteran was not advised that he must 
provide evidence that his disability has worsened.  Despite 
such error, the Board finds no prejudice to the veteran.  The 
statements of the veteran in his notice of disagreement and 
substantive appeal and of his representative in the May 2004 
written presentation in lieu of a VA Form 646 and October 
2006 written presentation reflect an understanding of the 
requirements of the applicable laws and regulations regarding 
what the evidence must show.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant).  

The Board also notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because it has concluded that the 
preponderance of the evidence is against the veteran's claim.  
Any questions regarding the effective date have therefore 
been rendered moot.

The Board concludes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2006).  Treatment records have 
been associated with the record on appeal.  The Board notes 
that the veteran was afforded a VA audiological examination 
in July 2003.  In a May 2003 statement and April 2004 
substantive appeal the veteran indicated that all evidence 
had been submitted.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  See 
38 C.F.R. § 4.85 (2006).  In evaluating hearing loss, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

The veteran underwent VA audiological testing in July 2003.  
The VA audiological report for such examination reveals pure 
tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
35
80
85
56
LEFT
30
65
80
85
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is II.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.

The is no competent medical evidence which contradicts the 
above findings.  Because the puretone threshold at each of 
the four specified frequencies is not 55 decibels or more or 
is not 30 decibels or less at 1000 hertz and 70 decibels or 
more at 2000 hertz, in either ear, consideration under Table 
VIa is not warranted.  38 C.F.R. § 4.86 (2006).

The Board acknowledges the veteran's statements that his 
bilateral hearing loss is worse than a 0 percent disability 
rating, and that he is entitled to a compensable rating for 
such hearing loss.  However, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2006).

The Board finds that there is no audiological evidence of 
record to support a compensable rating for the veteran's 
bilateral hearing loss disability.  The preponderance of the 
evidence is against the veteran's claim for a compensable 
rating.  Consequently, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


